DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response to Office action was received on September 1, 2022.
In response to Applicant’s amendment of the claims, please note the new claim rejections under 35 U.S.C. 112, written description requirement, below in this Office action.
In response to Applicant’s amendment of the claims, the corresponding 101 claim rejections have been correspondingly amended, below in this Office action.
With respect to the 101 rejections, Applicant first argues that the pending claims are not directed to an abstract idea because the independent claims 23, 30, and 35 do not directly state anything at all about contracts, legal obligations, advertising, marketing, sales, behaviors, or business relations, nor do they describe these contracts.  Examiner disagrees.  Taking independent claim 23 as an example, the claim features steps in which a shipment is being shipped from an origin to a destination.  Before the shipment leave the origin, a potential path for the shipment is determined.  The method determines if there are any potential alert conditions that may be encountered along the potential path.  If so, various mitigating options are provided to a user, who may choose a mitigating option to help mitigate the potential alert condition.  The selected mitigating option results in a modified potential path, and the shipment is shipped according to that modified potential path.
The shipment operation being a commercial service is not explicitly described in claim 23.  For example, claim 23 does not explicitly mention payment being made for the shipment operation, nor does it describe the notified individual as a “customer,” but instead as a “user.”  However, claim 23 also does not explicitly exclude the shipment operation from being commercial; therefore, claim 23 would encompass both a commercial shipment operation and a non-commercial shipment operation.  Of course, in the world, shipment operations being commercial is very common, such as via companies like UPS.  Other steps of 101 analysis can provide guidance with respect to how to treat a claim which encompasses both statutory and non-statutory subject matter (if one were to assume that the non-commercial version would not be patent-ineligible for other reason(s)).  For example, MPEP 2106.03(II) states:  “A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.”  Therefore, Examiner believes that it is fair to at least partially base the 101 rejection on the commercial embodiment that is encompassed by claim 23.  Also, even if Applicant disagrees with Examiner’s interpretation here, note that claim 23 is also considered to recite a “Certain method(s) of organizing human activity” due to a second, independent reason:  “- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interaction between the user and the delivery service (which may encompass humans).”
Applicant further argues that Examiner has eviscerated the meaning of the word “certain” in “Certain method(s) of organizing human activity.”  Applicant continues that, rather, the claims describe and are directed to the concept of determining an optimum shipping route between an origin and a destination.  In response, first, characterizing the claims as determining an optimum shipping route between an origin and destination does not necessarily avoid Examiner’s above interpretation of 101 application to the claims, because the analysis can be taken right back to that a shipping operation (for which one is determining a proper shipping route) may encompass both commercial and non-commercial embodiments.  Second, Examiner is not eviscerating the meaning of “Certain method(s) of organizing human activity” because Examiner’s application of 101 does not result in all methods of organizing human activity being interpreted as reciting an abstract idea.  For example, consider a claim which is a method of using a breathing device to treat a sleep disorder, based on a human wearing a mask coupled to a breathing tube that is also connected to a breathing device having a design described in the text of the method claim.  Unlike the shipment operation, the use of such a product is not really the same as a service, even though the breathing device product might have been originally sold to the user before such use.  In the breathing device example, the focus is on treating a medical condition, while claim 23 describes addressing challenges of an activity (shipping) which is a common commercial service.  Thus, Examiner’s application of 101 here does not result in all methods of organizing human activity being recitations of abstract ideas.  Therefore, Examiner does not find this Applicant argument to be persuasive.
Applicant next argues against Examiner’s other rationale for the claims reciting “Certain method(s) of organizing human activity.”  For example, claim 23’s 101 rejection states:  “- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interaction between the user and the delivery service (which may encompass humans).”  Applicant states that Applicant’s claims neither directly state nor describe the concepts of social activities, teaching, or following rules or instructions.  In response, the language in this portion of Examiner’s 101 rejections is based on 101 guidances and procedures.  For example, MPEP 2106.04(a), when describing “Certain methods of organizing human activity,” states (in part):  “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”  Just like in the language used by Examiner, this portion of the MPEP uses the word “including” to introduce social activities, teaching, and following rules or instructions as examples of “managing personal behavior or relationships or interactions between people.”  Note that “including” is a non-restrictive word.  This means that, while “managing personal behavior or relationships or interactions between people” includes “social activities, teaching, and following rules or instructions,” the category may also include other examples of “managing personal behavior or relationships or interactions between people.”  Thus, even if subject matter does not qualify as “social activities, teaching, and following rules or instructions,” that would not be required to result in a conclusive determination that the subject matter does not fall into the category of “managing personal behavior or relationships or interactions between people.”  Therefore, Examiner does not find this Applicant argument to be persuasive.
Applicant next argues that the claims integrate any alleged abstract idea into a practical application.  In support of this argument, Applicant argues that claim 23’s (for example) interactive graphical user interface, which displays information including a potential path and icons representing mitigation options and then displays a modified potential path corresponding to one of the mitigation option icons being selected, amounts to an improvement in the functioning of a computer or an improvement to other technology or technical field.
Examiner does not believe that these features rise to the level of integration of the abstract idea into a practical application via a computing or other technological improvement.  According to USPTO 101 guidance, merely performing an abstract idea or other judicial exception on generic/general-purpose computing system components, without more, does not render patent-eligibility to a claim reciting performing such an abstract idea.  This means that not every use of a computer in a claim to some benefit renders patent-eligibility.  For example, simply processing information on a computer, such as calculations, often speeds up such processing considerably.  That can be viewed as a benefit.  However, this is also an extremely typical use of generic/general-purpose computing components; so typical, in fact, that such use itself (information processing) can be considered part of merely performing tasks on a generic/general-purpose computing system.
Similarly, interactive graphical user displays have been extremely typical for some time in computing technology.  For example, interactive graphical user displays could be considered to relate to Microsoft Windows and major graphical web browsers.  These features have been so common for so long that Examiner believes that it is appropriate to treat interactive graphical user displays as generic/general-purpose computing system components.  The features of an interactive graphical user display being able to dynamically receive input and, in response, alter its display to provide further output based on that input, are common subsets of features that such graphical user displays perform; therefore, such features also fall under generic/general-purpose computing system components.  This is true even if we interpret displaying the paths of claim 23 as (for example) lines representing routes on a map, even though claim 23 does not explicitly describe the displaying to that level of detail.  (It should be noted that graphical user displays can also display information as text, as well as graphically.)  Displaying information as charts, pictures, and graphs are all long-time common features of interactive graphical user displays.  The use of icons as input is also so common and established as to be generic.  Consider the selectable icons on a Microsoft Windows desktop, or buttons on a graphical user display, such as the well-known “Cancel” button in user interfaces.  Although Applicant’s claims involve specific data content being input and output, the focus for a computing technology interface improvement is on the interface itself and not so much on the content of the data being presented.  Therefore, Examiner views these argued features as generic/general-purpose computing system components which are not improvements to a computer or technology for Step 2A, Prong 2, purposes, and do not render patent-eligibility here.
Applicant references the Trading Technologies decision, which Examiner addressed in a fair amount of detail in the Non-Final Office action dated June 8, 2022.  Trading Technologies is distinguishable from Applicant’s interface, at least because (1)  the actual interface features (and not just data content features) of the Trading Technologies interface were considerably more detailed than Applicant’s interface features; (2)  such details prevented the Trading Technologies interface from being characterizable as generic/general-purpose computing system components; and (3)  the Trading Technologies interface was a computer interface improvement meant to address problems with previous computer interfaces, and this naturally was inconsistent with the Trading Technologies interface merely being a collection of previously known generic computing system components.  Thus, Examiner is not persuaded that the rationale(s) of the Trading Technologies decision apply to Applicant’s claims here.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 25-28, 30-31, 33, 35, 37, 39, and 41-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, each of the independent claims has been amended to include the feature that a mitigation option is selected from a mitigation-option set by selecting an icon.  Examiner has reviewed Applicant’s application-as-originally-filed and did not find support for this feature.  For example, in searching for such support, Examiner performed text-string searches of Applicant’s application for “icon”, “select”, “choos”, “choice”, “click”, “option”, “miti”, and “altern”.
The closest that Examiner came to finding such support was paragraphs [0086] and [0093] of Applicant’s specification-as-originally-filed.  Paragraph [0086] states:
FIG. 8 illustrates an exemplary customer interface, which may be a graphic user interface generated by customer interface module 216 and may be accessed by customer device 110. The graphic user interface may display collected journey data 224 such as sensor data, third party data 226, and derived analytics data 228 related to the current journey. Data may be displayed in time-sequence order on a timeline. Data may be shown numerically or graphically, such as bar or line graphs. Communication status from sensor device 120 may be indicated on the timeline as a signal strength level graph. The customer interface may display a reason for a loss in signal strength by selecting the low signal level portion of the graph, such as by clicking or mouse-over. For example, if customer 112 selects a portion of the “Communication Status” graph that indicates low or no communication, customer interface module 216 may generate a pop-up window to inform customer 112 that sensor device 120 was placed in “airplane mode” during the period of time in question. The customer interface may also display icons on the data timeline indicating detected alert conditions, such as by displaying a box with an exclamation point. Detailed information regarding the alert condition, proposed alternative options, and the selected alternative option for journey modification may be displayed upon selecting a particular alert condition icon. In some embodiments, the customer interface may also include an interactive map, showing the current journey route, and the real-time location of the package determined by journey schedule, package scan data, and/or GPS data from sensor device 120. The interactive map may also include icons indicating points along the journey route where alert conditions were detected. Icons displayed on the interactive map may be selected by customer 112, to cause server 210 to generate and display one or more pop-up windows including information about the journey at the selected point. Furthermore, selection of an icon or point of the journey on the interactive map may cause the data timeline to automatically focus on the time in the timeline corresponding to the selected location point in the journey.

In the immediately preceding paragraph, the paragraph describes displaying icons which correspond to detected alert conditions.  If a user selects such an icon, various pieces of information are displayed, including a selected alternative option for journey modification.  While this is a description of a selected mitigation option being displayed in response to selecting an icon, this does not amount to selecting the mitigation option by selecting the icon.  For example, the icon being selected corresponds to a detected alert condition, not a particular mitigation option that is being selected.  It appears that, while the selected mitigation option is described as being displayed, it was not selected via the preceding icon selection.
Applicant’s specification-as-originally-filed, paragraph [0093], states:
FIG. 13 illustrates an exemplary journey management interface, consistent with disclosed embodiments. Server 210 may generate graphical user interface to visualize customer 112's current journey routes and predicted statistics or detected alert conditions associated with each journey route in pop-up windows. In the illustrated example, two journey routes are displayed on a map. The line(s) denoting a journey route may be displayed in different colors that are indicative of the status of the journey or of the journey leg. For example, the northern journey route shown on the map may be traced using dark or red lines, to indicate that one or more alert conditions have been experienced or predicted. In the example, predictive analytics module 217 has predicted a 96% chance of delay along the current journey route. Upon receiving selection of the alert condition icon, or selection of the pop-up window, server 210 may present one or more alternative options for mitigating the delay (not shown in figure).

The immediately preceding paragraph describes presenting one or more alternative options for mitigating a delay in response to the selection of an alert condition icon.  Again, here, the icon corresponds to an alert condition, not a particular mitigation option to be selected.  Second, while one or more alternative options for mitigating the delay are described as being presented in response to selecting the alert condition icon, the paragraph does not describe the presented option(s) as necessarily having been selected from the preceding selection of the icon.  Rather, a set of available mitigation options may simply be being presented to the user, to inform the user of such options before the user perhaps chooses one of such options in some other way.  Therefore, Applicant’s application-as-originally-filed does not support the feature of selecting a mitigation option of a set of mitigation options by selecting an icon.  The dependent claims incorporate this written description issue via their dependencies from the independent claims.  Therefore, claims 23, 25-28, 30-31, 33, 35, 37, 39, and 41-42 are rejected under 35 U.S.C. 112, written description requirement.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 23 and 25-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 23, Claim(s) 23 recite(s):
- receiving information including an origin and a destination associated with the shipment of the object;
- determining a potential path for the shipment from the origin to the destination before the shipment leaves the origin;
- determining whether a potential alert condition is likely to occur on the potential path before the shipment leaves the origin;
- determining a mitigation-options set including at least one mitigation option, wherein each mitigation option in the set when implemented is predicted to mitigate the potential alert condition;
- outputting, to a user, a notification including at least one criterion that caused a determination that the potential alert condition is likely to occur and the mitigation-options set;
- outputting, to the user, the notification, the potential path, and one or more choices associated with the mitigation-options set;
- receiving, from the user, a selection of a mitigation option from the set;
- modifying the potential path based on the selection received from the user;
- outputting, to the user, the modified potential path;
- generating instructions for the shipment of the object along the modified potential path from the origin based on the selection received from the user;
- outputting an instruction to initiate shipment of the object on a vehicle configured to travel along at least a part of the modified potential path.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  encompasses a commercial shipping service;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interaction between the user and the delivery service (which may encompass humans).
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- processor; outputting via transmitting; user computing device; outputting via displaying; interactive graphical display; one or more icons, which are selectable to input choices:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 25-28, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
The added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 26 merely specifies options for modifying the potential path.

Claim(s) 23 and 25-28 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.
	
Claim(s) 30-31 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 30, Claim(s) 30 recite(s):
- receiving information including an origin and a destination associated with the shipment of the object;
- simulating a journey associated with the shipment before the shipment leaves the origin, the simulated journey including a potential path from the origin to the destination;
- determining whether a potential alert condition is likely to occur during the simulated journey before the shipment leaves the origin;
- determining a mitigation-options set including at least one mitigation option, wherein each mitigation option in the set when implemented is predicted to mitigate the potential alert condition;
- outputting, to a user, a notification including at least one criterion that caused a determination that the potential alert condition is likely to occur and the mitigation-options set;
- outputting, to the user, the notification, the simulated journey, and one or more choices associated with the mitigation-options set;
- modifying the simulated journey based on the selection received from the user;
- outputting, to the user, the modified journey;
- generating instructions for the shipment of the object from the origin via the modified journey based on the selection received from the user;
- outputting an instruction to initiate shipment of the object on a vehicle configured to travel along at least a part of the modified journey.
(Note that simulating is described at a high level.)
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  encompasses a commercial shipping service;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interaction between the user and the delivery service (which may encompass humans).
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- processor; outputting via transmitting; user computing device; outputting via displaying; interactive graphical display; one or more icons, which are selectable to input choices:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 31 and 33, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- displaying (claim 33);
- icon (claim 33).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, the remaining additional portion of claim 31 merely adds a type of recommendation function to the abstract idea.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 30-31 and 33 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim(s) 35, 37, 39, and 41-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 35, Claim(s) 35 recite(s):
- receive information including an origin and a destination associated with the shipment of the object;
- simulate a journey associated with the shipment before the shipment leaves the origin, the simulated journey including a potential path from the origin to the destination;
- determine whether a potential alert condition is likely to occur during the simulated journey before the shipment leaves the origin;
- determine a mitigation-options set including at least one mitigation option, wherein each mitigation option in the set when implemented is predicted to mitigate the potential alert condition;
- output, to a user, a notification including at least one criterion that caused a determination that the potential alert condition is likely to occur and the mitigation-options set;
- output, to the user, the notification, the simulated journey, and one or more choices associated with the mitigation-options set;
- receive, from the user, a selection of a mitigation option from the set;
- modify the simulated journey based on the received selection;
- output the modified journey to the user;
- output an instruction to initiate the shipment of the object on a vehicle configured to travel along at least a part of the modified journey.
(Note that simulating is described at a high level.)
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  encompasses a commercial shipping service;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interaction between the user and the delivery service (which may encompass humans).
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- a system, comprising:  at least one memory device configured to store executable instructions; and at least one processor configured to execute the stored executable instructions; memory device; executable instructions; processor; outputting via transmitting; user computing device; outputting via displaying; interactive graphical display; one or more icons, which are selectable to input choices:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 37, 39, and 41-42, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- icon (claim 39);
- displaying (claims 39 and 42).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 37 merely further specifies the at least one criterion.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 35, 37, 39, and 41-42 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Braumoeller, US 7747543 B1 (dynamically determining actual delivery information for orders based on actual order fulfillment plans);
b.  Day, US 20100106603 A1 (system, method and device for predicting navigational decision-making behavior).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628